          3:17-cv-03112-SEM-TSH # 241           Page 1 of 6                                             E-FILED
                                                                    Monday, 24 February, 2020 03:26:47 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION


 WILLIAM KENT DEAN,

                         Plaintiff,

     v.                                                    Case No. 17-CV-3112

 WEXFORD HEALTH SOURCES, INC., DR.                         Judge Sue E. Myerscough
 ABDUR NAWOOR, DR. REBECCA
 EINWOHNER, NURSE KATHY GALVIN,                            Magistrate Judge Tom Schanzle-Haskins
 and LISA MINCY,

                         Defendants.


                        PLAINTIFF’S REPLY IN SUPPORT OF HIS
                       MOTION FOR ATTORNEYS’ FEES AND COSTS

          Mr. Dean requested a total of $1,234,600.50 for 2,395 hours of work by his attorneys and

758.25 hours of work by support staff, and $79,490.28 in reimbursement for litigation expenses

reasonably expended that were necessary to successfully litigate his case. (See Dkts. 205 & 230.)

Defendants contend that any award should be reduced for four reasons: (1) a fee award must come

out of the judgment, (2) Plaintiff’s counsels’ pro bono status requires reduction of the award,

(3) no multiplier is allowed under the Prison Litigation Reform Act (“PLRA”), and (4) Plaintiff’s

total hours and costs were excessive and unreasonable. (See Dkt. 237, at 2.) These arguments fail

to offer any compelling reason for this Court to reduce Plaintiff’s fee award.

          First, while Murphy v. Smith requires “district courts [to] apply as much of the judgment

as necessary, up to 25%, to satisfy an award of attorney’s fees,” 138 S. Ct. 784, 790 (2018), this is

not grounds for reducing an award, see, e.g., Coleman v. Vinson, 2019 WL 4644261, at *3 (S.D.

Ill. Sept. 24, 2019) (awarding full award requested even though 25% of the judgment would be
       3:17-cv-03112-SEM-TSH # 241              Page 2 of 6



used to satisfy it under Murphy), especially in light of the fact that Defendants contested the

amount of the judgment, (see Dkts. 206 & 207).1 The inclusion of fees is particularly important

here where that amount is considered part of the compensatory damages award, and relevant to the

ratio of compensatory to punitive damages.

       Second, the pro bono status of Mr. Dean’s counsel is not grounds to deny or reduce the

award, as Defendants’ own legal authority shows. The sole case cited by Defendants in support of

this argument, Westefer v. Snyder, 2013 WL 1286971 (S.D. Ill. Mar. 27, 2013), has been limited

to its facts and is distinguishable. The court in Westefer specifically noted that its decision was

“not intended for general application to fee requests by pro bono counsel” and was “confined to

[the firm’s] role in this case.” Westefer, 2013 WL 1286971, at *7. And in Mays v. Springborn, a

court from this district rejected Defendants’ argument that Westefer “[stood] for the proposition

that pro bono counsel should not receive attorneys’ fees.” 2014 WL 12730575, at *3 (C.D. Ill.

Nov. 6, 2014). The court distinguished Westefer on the basis that the law firm in that case had

public interest co-counsel who “put in more work hours” and the victory in Westefer was “de

minimis.” Id. at *4. As in Mays, neither of those factors are present here. Moreover, as discussed

further below, Plaintiff’s counsel already wrote off substantial hours in recognition of the fact that

they undertook representation of Mr. Dean on a pro bono basis.

       Third, as shown in Plaintiff’s Motion for Attorneys’ Fees and Costs, the use of a multiplier

is appropriate—even in cases subject to the PLRA—where, as here, the result is extraordinary and

the representation superior. (Dkt. 205, at 10-13.) Defendants do even not address authority cited

by Mr. Dean demonstrating a multiplier can be used in such cases.




1
   In any event, whether the source of an award of attorneys’ fees complies with Murphy and the
PLRA cannot be calculated until this Court rules on Defendants’ post-trial motions.


                                                  2
         3:17-cv-03112-SEM-TSH # 241           Page 3 of 6



         Fourth, the hours and costs submitted by Mr. Dean are not excessive or unreasonable. As

defendants note, “[c]ounsel for the prevailing party should make a good-faith effort to exclude

from a fee request any hours that are excessive, redundant, or otherwise unnecessary.” (Dkt. 237,

at 32.) Plaintiff’s counsel did just that; they wrote off 1,441.75 hours—including all partner time

expended on this matter.2 (Dkt. 205, at 3; Dkt. 230, at 2; Dkts. 205-2 & 230-1.) Furthermore,

Plaintiff’s counsel wrote off substantial expenses, including certain transportation and attorney

meals.

         Defendants’ arguments that Plaintiff’s attorneys’ hours and costs are unreasonable are

unpersuasive and, in some instances, contrary to established law.3 For example, Defendants

incorrectly assert that time spent preparing for and taking trial testimony and depositions of Ms.

Mincy and Ms. Galvin cannot be recovered. (Dkt. 237, at 10-13.) In the Seventh Circuit, a plaintiff

may receive attorneys’ fees for even “unsuccessful claims” where “those claims involved a

common core of facts or related legal theories” with the successful claims. See Jaffee v. Redmond,

142 F.3d 409, 413-14 (7th Cir. 1998); see also Hensley v. Eckerhart, 461 U.S. 424, 435 (1983)

(“Much of counsel's time will be devoted generally to the litigation as a whole, making it difficult

to divide the hours expended on a claim-by-claim basis.”). At bottom, the “most critical factor is

the degree of success obtained,” and the degree of success must be measured “in comparison to




2
    Any complaint about the number of attorneys is mitigated by the fact that Mr. Dean is not
seeking fees for two of the five trial attorneys.
3
    In the interest of brevity, Mr. Dean does not attempt to respond separately to each of
Defendants’ objections to his attorneys’ time entries and costs. Many of these objections are
answered by referring to Mr. Pelz’s declarations submitted in support of Plaintiff’s Motion for
Attorneys’ Fees and Costs and Motion to Supplement his Request for Attorneys’ Fees and Costs,
(see Dkts. 205-2 & 230-1), and others simply do not merit a response, (see, e.g., Dkt. 237, at 48
(“[C]ertainly some attorneys and support staff could have shared [hotel] rooms.”)). To the extent
this Court would like a specific response to any of Defendants’ objections, Mr. Dean would be
glad to provide one.


                                                 3
       3:17-cv-03112-SEM-TSH # 241             Page 4 of 6



the scope of the litigation as a whole.” Hensley, 461 U.S. at 436, 439. Here, as detailed in Mr.

Dean’s Motion for Attorney’s Fees and Costs, (Dkt. 205, at 10-13), there can be little doubt that

Mr. Dean’s lawyers achieved a resounding success. (Compare Compl., Dkt. 1, at 7 (ad damnum

of $1,000,000 in total damages) with Judgment, Dkt. 188 (award of $11,037,500 in total

damages).) Moreover, Ms. Galvin and Ms. Mincy were important witnesses to the injuries Mr.

Dean suffered while at Taylorville Correctional Center, and provided helpful testimony that was

used at summary judgment and at trial to establish Defendants’ liability and appropriate damages.

       Mr. Dean urges this Court to keep in mind that given the nature of the case, the difficulties

working with opposing counsel, the necessity and length of trial due to the defense strategy, and

the amount in damages awarded, the amount requested in attorneys’ fees and costs is reasonable.

Mr. Dean respectfully requests that this Court disregard Wexford’s opposition to Plaintiff’s Motion

for Attorneys’ Fees and Costs, and enter an order awarding him $1,234,600.50 in fees and

$79,490.28 in costs, or alternatively requests that the Court make an upward adjustment to the

multiplier for fees from 2.0 to something higher as deemed appropriate by this Court, and for such

other amounts as this Court deems just and proper.




                                                4
      3:17-cv-03112-SEM-TSH # 241   Page 5 of 6



Dated: February 21, 2020              Respectfully Submitted,

                                          /s/ Craig C. Martin
                                      Craig C. Martin
                                      Joel T. Pelz
                                      William M. Strom
                                      Nathaniel K.S. Wackman
                                      Chloe E. Holt
                                      JENNER & BLOCK LLP
                                      353 N. Clark St.
                                      Chicago, IL 60654
                                      (312) 222-9350
                                      cmartin@jenner.com
                                      jpelz@jenner.com
                                      wstrom@jenner.com
                                      nwackman@jenner.com
                                      cholt@jenner.com


                                      Attorneys for William Kent Dean




                                     5
      3:17-cv-03112-SEM-TSH # 241           Page 6 of 6



                               CERTIFICATE OF SERVICE

       I, Chloe E. Holt, hereby certify that I caused a copy of Plaintiff’s Reply In Support of

Motion for Attorneys’ Fees and Costs to be served on all counsel of record via the Court’s ECF

system on February 21, 2020.

                                                  /s/ Chloe E. Holt
                                               Chloe E. Holt
                                               JENNER & BLOCK LLP
                                               353 N. Clark St.
                                               Chicago, IL 60654
                                               (312) 222-9350
                                               cholt@jenner.com

                                               Attorney for William Kent Dean
